

	

		II

		109th CONGRESS

		1st Session

		S. 1872

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Ms. Landrieu (for

			 herself and Mr. Vitter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To permit the cancellation of certain loans under the

		  Robert T. Stafford Disaster Relief and Emergency Assistance

		  Act.

	

	

		1.Cancellation of

			 loansSection 2(a) of the

			 Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by striking

			 Provided further, That notwithstanding section

			 417(c)(1) of the Stafford Act, such loans may not be canceled:.

		2.Effective

			 dateThe amendment made by

			 this Act shall be effective on the date of enactment of the Community Disaster

			 Loan Act of 2005 (Public Law 109–88).

		

